Citation Nr: 0524499	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  04-14 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for chloracne, as a 
result of exposure to herbicides (Agent Orange).

3.  Entitlement to service connection for benign prostatic 
hypertrophy, as a result of exposure to herbicides (Agent 
Orange).

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
nervous disorder.

5.  Entitlement to a rating higher than 10 percent for a scar 
of the lower third of the left arm, effective from March 25, 
2003.

6.  Entitlement to a rating in excess of 10 percent for a 
through and through gunshot wound of the lower third of the 
left arm.

7.  Entitlement to a rating in excess of 10 percent for a 
scar of the right calf, due to a gunshot wound.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from March 1964 to March 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 RO rating decision which denied 
service connection for post-traumatic stress disorder (PTSD), 
chloracne, and benign prostatic hypertrophy; found that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for a nervous 
disorder; granted service connection for a scar of the lower 
third of the left arm and assigned a 20 percent rating, 
effective from March 25, 2003; and denied ratings in excess 
of 10 percent for a through and through gunshot wound of the 
lower third of the left arm, and for a scar of the right 
calf, due to a gunshot wound.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The claims are being remanded on the principal basis that 
certain records obtained from the San Juan, Puerto Rico VA 
Medical Center (VAMC), and relied upon by the RO in its 
denial of the claims, pertained to another veteran.  Because 
the Board cannot ascertain whether there exists any 
outstanding medical treatment records, the RO must first 
obtain the correct records pertaining to the veteran in the 
present case. 

The record reflects that the RO has obtained treatment 
records for the veteran from the San Juan VA medical center 
(VAMC) for the period from July 2000 through March 2003.  It 
appears from the record, however, that there may be 
additional, potentially relevant treatment records from the 
San Juan VAMC dated prior to July 2000 and subsequent to 
March 2003.  In this regard, a forwarding memorandum authored 
by the San Juan VAMC, dated in September 2003, indicated that 
treatment records for the veteran dated from 2002 to the 
present were being sent, but that copies of record dated from 
1978 to 2002 were pending.  The records ultimately forwarded 
pertained to another veteran, not the appellant in this 
matter.  

There is also no indication that the treatment records dated 
from 1978 to 2002 were ever sent or otherwise accounted for.  
These discrepancies involving treatment records from the San 
Juan VAMC must be resolved.  Pursuant to VA's duty to assist 
the veteran and because VA treatment records are considered 
to be constructively of record and may be relevant to the 
instant claim, the RO should obtain complete VA treatment 
records for the veteran.  38 U.S.C.A. § 5103A (b),(c); 
38 C.F.R. § 3.159 (c); Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

Specifically as to his attempt to reopen his claim for a 
nervous disorder, and his original claim of service 
connection for PTSD, the veteran reported in March 2003 that 
he was receiving benefits from the Social Security 
Administration (SSA) for  
"N.P. conditions".  The claims folder does not reflect that 
the appellant's records underlying the administration 's 
award have been obtained.  38 U.S.C.A. 
§ 5103A(b)(1), Lind v. Principi, 3 Vet. App.  493 (1992); 
Murinscak v. Derwinski, 2 Vet. App. 363 (1992).  Although not 
dispositive as to an issue that must be resolved by VA, the 
administration 's findings are evidence which must be 
considered.  See White v. Principi, 243 F. 3d 1378 (Fed. Cir. 
2001); Wensch v. Principi, 15 Vet. App. 362 (2001). 
Therefore, any records from the SSA pertaining to any award 
of benefits to the veteran should be requested and associated 
with the claims file.

Further with regard to PTSD, service connection for the 
disorder requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a) (2004); a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The diagnoses of mental 
disorders must conform to the fourth edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM- 
IV) and that if a diagnosis is not supported by the findings 
on the examination report, the rating agency shall return the 
report to the examiner to substantiate the diagnosis.  
38 C.F.R. § 4.125(a).

The veteran contends that he has PTSD as a result of his 
service in Vietnam.  His DD 214 shows that he was assigned to 
an infantry unit, his MOS (military occupational specialty) 
was that of indirect fire crewman (a combat specialty) and he 
was awarded the Combat Infantryman Badge and a Purple Heart.  
Thus, his participation in combat in Vietnam has been 
established.  

To date, however, there has not been a valid diagnosis of 
PTSD of record.  On a March 2003 private treatment record it 
appears that a Dr. Luis R. Rosa Toledo indicated he had been 
treating the veteran since November 1999 for schizophrenia 
and PTSD.  As there was no additional commentary provided, 
complete treatment records for the veteran should be obtained 
from Dr. Luis R. Rosa Toledo.  If such records are in 
Spanish, the RO should have these records translated prior to 
sending them to the Board.  Additionally, if deemed 
appropriate by the RO, the veteran should be scheduled for a 
VA examination in order to determine whether he has PTSD 
based on his combat experiences in Vietnam.  


With regard to the veteran's claims for increased ratings, 
the record reflects that a 10 percent rating has been 
assigned, since March 1968, for a service-connected through 
and through gunshot wound of the lower third of the left arm, 
pursuant to Diagnostic Code 5305 (which pertains to the 
flexor muscles of the elbow, including the biceps muscle).  
On the most recent VA examination in July 2003, the examiner 
indicated that the muscle groups penetrated included the left 
triceps and biceps.  On remand, the adjudicator's attention 
is therefore drawn to 38 C.F.R. § 4.56(b), which provides 
that a through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.

This matter is REMANDED for the following:

1.  Obtain complete treatment records for 
the veteran from the San Juan VAMC for 
the period prior to July 2000 and 
subsequent to March 2003.  If no such 
records exist, then the San Juan VAMC 
should be asked to certify this for the 
record.

2.  Obtain copies of the medical records, 
if any, associated with the veteran's 
award of Social Security benefits.  If an 
ALJ decision was issued, a copy of that 
decision and the associated List of 
Exhibits should also be obtained.  

3.  With any assistance needed from the 
veteran, obtain complete treatment 
records for the veteran from Dr. Luis R. 
Rosa Toledo.

4.  Schedule the veteran for an 
appropriate VA examination to determine 
whether he has PTSD based on his combat 
experiences in Vietnam.  Make the 
veteran's claims folder available to the 
examiner for review.  The examiner should 
request any psychological testing that 
should be performed.  The examiner should 
render an opinion as to whether the 
veteran currently has PTSD resulting from 
his combat experiences in Vietnam.  It 
should be stated whether a current 
diagnosis of PTSD is linked to combat 
experiences during service pursuant to 
the diagnostic criteria set forth in the 
DSM-IV.  A complete rationale for all 
opinions expressed must be provided.

5.  After the foregoing development has 
been completed, review the evidence of 
record and adjudicate the claims with 
consideration of any additional evidence 
obtained as a result of this remand.  If 
any decision remains adverse to the 
veteran, he and his representative should 
be furnished an SSOC and afforded a 
reasonable period of time within which to 
respond thereto.

The veteran is advised that the development directed above is 
necessary for a correct adjudication of his claim, and he 
must cooperate with the RO's efforts.  While the VA is 
obligated to assist a claimant in the development of a claim, 
there is no duty on the VA to prove the claim.  If a claimant 
wishes assistance, he cannot passively wait for it in 
circumstances where he should have information that is 
essential in obtaining the putative evidence.  Wamhoff v. 
Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 
190, reconsidered, 1 Vet. App. 406 (1991).    
Further, under the VCAA, a claimant for VA benefits has the 
responsibility to present and support the claim.  38 U.S.C. §  
5107(a).  The veteran is advised that if he fails to 
cooperate with the RO, the claims will be decided on the 
basis of the current record or denied. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

